Citation Nr: 1509463	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  14-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of the costs of treatment provided from October 14, 2010, to October 25, 2010, at Bingham Memorial Hospital in Blackfoot, Idaho.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The dates of the Veteran's period(s) of active duty are not shown by direct evidence.  The Agency of Original Jurisdiction (AOJ) indicates that the Veteran served on active duty from May 1950 to February 1954 and from February 1957 to June 1960.  



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination reported in the statement of the case to have been entered in November 2010 by the VA's Network Authorization Office (NAO) at the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.  By such determination, the NAO reportedly denied entitlement to payment or reimbursement for medical services received in October 2010 at Bingham Memorial Hospital.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Much of the evidence identified in the statement of the case furnished to the Veteran in September 2014 is absent from the record now before the Board.  Only a small folder of pertinent records is on file and no actual claims folder or virtual records accompany this appeal.  On that basis, remand to obtain all pertinent records identified in the aforementioned decisional document, but not otherwise on file, is required.  

Although the November 2010 denial by the AOJ is not of record, the statement of the case indicates that it encompassed denials of the Veteran's claim as one based on a claim for authorization and also as one for reimbursement or payment of unauthorized medical expenses, as well as one for payment under the Millennium Health and Benefits Act, codified at 38 U.S.C.A. § 1725.  However, the statement of the case does not reflect consideration of the claims for authorization or for payment or reimbursement of unauthorized medical expenses.  And, in the absence of the Veteran's notice of disagreement, it cannot now be determined whether it limited his appeal to consideration under 38 U.S.C.A. § 1725.  Also, it is indicated that the AOJ notified the Veteran in writing in May 2011 that it had received his notice of disagreement in December 2010 as to the issue of the denial of payment for non-VA hospitalization from October 14 to October 18, 2010, but as indicated above, the statement of the case and other documents on file indicate that the dates of medical service at issue were from October 14 to 25 of 2010.  These items, too, must be clarified on remand.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain the Veteran's actual VA claims folder and any other subfolders maintained by the NAO or Medical Administration Service for association with the other evidence already on file.  Also, if not contained in the foregoing, obtain all evidence referenced as being of record in the statement of the case of September 2014 for inclusion in the record on appeal.  As well, any electronic records pertaining to the Veteran should be filed under his social security number.  

2.  Clarify the dates of military service of the Veteran, the period of medical care at Bingham Memorial Hospital at issue in this appeal, and whether the instant appeal entails issues relating to any questions addressed in the NAO determination of November 2010 as to VA authorization for the medical care in question and/or payment/reimbursement of the costs of unauthorized medical expenses, and undertake any and all needed actions relating thereto.  

3.  Lastly, readjudicate the merits of the issue on appeal and if the benefit sought by the Veteran continues to be denied, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter \ the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




